               Case 2:18-cr-00131-RAJ Document 501 Filed 12/20/18 Page 1 of 6




 1                                                                                          The Hon. Richard A". Jones
 2

 J

 4

 5

 6
                             LINITED STATES DISTRICT COURT FOR THE
 7                              WESTERN DISTRICT OF WASHINGTON
                                           A.T SEATTLE
 8

 9
       LINITED STATES OF AMERICA,                                   NO. CRl8-131-RAJ
10
                                 Plaintiff,
11                                                                  SECOND MOTION FOR PROTECTTVE
t2                                                                  ORDER TO RESTRAIN CERTAIN
                                                                    FORFEITABLE PROPERTY
13
       CHARLES ROLAND CHEATHAM,                         Ct AI,,
                                                                    NOTE ON MOTION CALENDAR:
t4
                                                                    December 28,2018
                              Defendants.
15

t6
t7
18                                          I.      Rnr,rrr Rreunsrno
t9           The United States, by and through its undersigned counsel, moves pursuant to
20   2l U.S.C. g 853(e)(1)(A) for entry of a protective order restraining                       the following
2t forfeitable property pending resolution of this                case:

22           l.   One Sig Sauer P220, .45 caliber pistol, bearing Serial No. G232888,
                  and any associated ammunition, seized on or about June 6, 2018, in
23
                  Tumwater, Washington.
24
             As detailed below, this property is subject to forfeiture, pursuant to 18 U.S.C.
25

26   $ 924(d) and 28 U.S.C. $ 2a61(c) (property involved or used in a firearm offense), and
     should therefore remain available to the United States for that purpose until this case is
27
     resolved.
28
      Second Motion for Protective Order to Restrain Certain Forfeitable Property   -   I       UNITED srATEs ATTORNEY
                                       Ckrs-I3l-RAJ
      (tnited States v. Cheatham, et al.,
                                                                                                "rt   il'rlffiilff"fJ;:Xfi,t;"
                                                                                                          Q06) ss3-7970
                 Case 2:18-cr-00131-RAJ Document 501 Filed 12/20/18 Page 2 of 6




 I                                  II.      Rnr-nvlNr PRocnnuRAL               tr',q.crs

 2           The defendants in this case were indicted on May 30, 2018, on charges                           of
 a
 J   Conspiracy to Distribute Controlled Substances, arrrong other offenses. Dkt. No.                             l.   The
 4 United States gave notice of its intent to seek forfeiture in the Indictment . Id. at 18-20.
 5   Shortly thereafter, on June 6,2018, law enforcement executed numerous search and
 6   seizure warrants at various locations associated with the defendants. See Affidavit                             of
 7   Federal Bureau of Investigation ("FBI") Task Force Officer ("TFO") Jonathan Huber in
 8   Support of the United States' Second Motion for Entry of a Protective Order, attached as
 9   Ex. A, fl   6. The firearm and ammunition identified              above (hereafter, the "Subject
10   Property") were seized during the execution of those warrants. See id. nn24-28.
11           On November 28,2018, the defendants in this case were charged by Superseding
l2 Indictment on multiple counts, including Carrying a Firearm During and in Relation to a
13   Drug Trfficking Crime, in violation of 18 U.S.C. $ 924(c)(lXAXi) and2,                            and   Felon in
t4 Possession of a Firearm, in violation of              18 U.S.C. $$     922(gxl)      and   2.Dkt. No. 414. The
l5 Superseding Indictment also included forfeiture allegations that provided notice of the
t6 United States' intent to forfeit, among other assets, any firearms or ammunition involved
t7 or used in any knowing violation of             18   U.S.C. $$ 922(g) or 924. See id. at36-37. On
r8   December 20,2018, the United States filed a Forfeiture                  Bill of Particulars providing
t9 notice of the United States' intent to forfeit the Subject Property pursuant to                       18 U.S.C.

20   $ 924(dX1) and 28 U.S.C. $ 2a61(c).1 Dkt. No. 497.
2t           After the Subject Property was seized, the Drug Enforcement Administration
22   ("DEA") initiated administrative forfeiture proceedings against it. See Ex. A, fl 7. An
23   administrative claim has been made to the Subject Property (the claim was not filed by a
24   defendant named in this case).1d Pursuant to                l8 U.S.C. $ 983(a)(3)(A)-(C), therefore,
25   the United States is now required either to file a civil judicial forfeiture action against the
26

21
     t The Subject Property was previously identified in Counts      4647 of the Superseding Indictment. Dkt.
28   No.414, at2425.
      Second Motion for Protective Order to Restrain Certain Forfeitable Properfy - 2         UNITED STATES ATTORNEY
                                                                                            7OO STEWART STREET, SUITE     5220
      United States v. Cheatham, et al., CRlS-l3I-RAJ
                                                                                              SEATTLE, WASHINGTON 98101
                                                                                                    (206) ss3-7970
               Case 2:18-cr-00131-RAJ Document 501 Filed 12/20/18 Page 3 of 6




 1   Subject Property or to pursue its forfeiture in this criminal case and take steps to maintain
 2   custody of    it.   As reflected in the Forfeiture      Bill of Particulars, the United        States is
 a
 J   pursuing criminal forfeiture of the Subject Property and now seeks its continued restraint
 4   for that purpose. Currently, the Subject Property is in federal custody. SeeEx.                       A,\7    .


 5                                III.     GovonNrNc         Llw    aNo AncuvrBNr
 6           The United States requests that the Court issue a protective order restraining the
 7   Subject Property until this case is resolved, pursuant to              2l   U.S.C. $ 853(e)(l)(A). This
 8   statutory section authorizes the Court to enter orders or to fashion other remedies to
 9   preserve the availability of property subject to criminal forfeiture. See United States v.

10   Monsanto, 491 U.S. 600, 612 (1989) ("Under $ 853(e)(l), the trial court 'may' enter a
11   restraining order if the United States requests           it[.]").   Where there is probable cause to
t2 believe the relevant property is forfeitable, the United States is typically allowed to
13   restrain it. See United States v. Kaley,571 U.S. 320,323 (2014) ("[P]re-trial asset
t4 restraint [is] constitutionally permissible whenever there is probable                   cause to believe that

15   the property is forfeitable."); see also Monsanto, 491 U.S. at 615-16 (recognizing that
16   Section 853(e)(1) allows for the pretrial restraint of assets where there is probable cause
t7 to believe they are forfeitable, stating "it would be odd to conclude that the Government
l8 may not restrain property . . . based on a finding of probable cause, when we have held
l9 that   . . . the Government may restrair. persons where there is a finding of probable cause
20   to believe that the accused has committed a serious offense").
2t           Here, the Subject Property was seized during a search of a vehicle registered in the
22   name of Defendant Alonzo Williams Baggett, who has been charged by Indictment and
23   Superseding Indictment. See Dkt. Nos. 1 and 414. A Grand Jury, therefore, has already
24   determined that there is probable cause to believe that Defendant Baggett committed the
25   criminal offenses with which he has been charged-including Carrying a Firearm
26   During and in Relation to a Drug Trfficking Crime                    and   Felon in Possession of a
27   Firearm. SeeDl<t. No.414, at24-25. If convicted of either of those offenses, any
28
      Second Motion for Protective Order to Restrain Certain Forfeitable Properry - 3      UNITED STATES ATTORNEY
      (Jnited States v. Cheatham, et al., CR18-13I-RAJ                                    700 STEWART SrREEr, SUITE 5220
                                                                                           SEATTLE, WASHINGToN 98101
                                                                                                  (206) ss3-7910
                  Case 2:18-cr-00131-RAJ Document 501 Filed 12/20/18 Page 4 of 6




 1   firearms and ammunition involved in the offenses are forfeitable. See 18 U.S.C.
 2   $ 924(d)(1) and 28 U.S.C. $ 2a61(c).
 a
 J              The facts reflecting the involvement of the Subject Property in those offenses-
 4   i.e., stating probable cause for its forfeiture-are detailed in the attached affidavit of TFO
 5   Huber, as well as in the affidavit submitted in support of the application for the search
 6   warrants issued in W.D. Wash. Case No. MJ|S-246-BAT (which TFO Huber's affidavit
 7   incorporates by reference).2 See Ex. A, flfl 16, 24-28. These facts include, but are not
 8   limited to: investigators' discovery of the Subject Property in a vehicle registered to
 9   Baggett (id.n26);the recovery of the Subject Property from a backpack that also
10   contained cuffency and various substances that positively identified as heroin and cocaine
1l   (id.);   and Baggett's      prior convictions of multiple crimes punishable by imprisonment for
t2   a term exceeding one year.           Id. n27.
13

t4
15

t6
t7
18

t9
20

2t
22

23

24

25

26

27   2
      The application and supporting affidavit have previously been unsealed.              S ee   MJ 18-246-BAT, Dkt. Nos.
     1 and 115.
28
         Second Motion for Protective Order to Restrain Certain Forfeitable Properry - 4           UNITED STATES ATTORNEY
                                                                                                  7OO STEV/ART STREET, SUITE   5220
         United States v. Cheatham, et al., CR18-l3I-RAJ
                                                                                                    SEATTLE, WASHTNGTON 98 I OI
                                                                                                          (206) ss3-79'.70
               Case 2:18-cr-00131-RAJ Document 501 Filed 12/20/18 Page 5 of 6




 1           Based on these and the other facts detailed in TFO Huber's affidavit, the United
 2   States contends there is probable cause to believe that the Subject Property is subject to
 a
 J   forfeiture. To preserve the Subject Property's availability for criminal forfeiture
 4   proceedings, the United States respectfully requests that the Court enter a protective order
 5   permitting its continued restraint through the conclusion of this case. A proposed order is
 6   submitted with this motion.
 7           DATED       crris   )0h   day of December, 2018.
 8                                                        Respectfully submitted,
 9                                                        ANNETTE L. HAYES
                                                          United States Attorn
t0
11

t2
l3                                                       NEAL B.          STIANSEN
                                                         Assistant United States Afforney
t4
                                                         700 Stewart Street, Suite 5220
l5                                                       Seattle, WA 98101-1271
                                                         (206) ss3-4r6e
t6
                                                         Neal. Christiansen2 @usdoj gov  .


t7
18

t9
20

21

22

23

24

25

26

27

28
      Second Motion for Protective Order to Restrain Certain Forfeitable Property - 5   UNITED STATES ATTORNEY
                                                                                        7OO STEWART STREET, SUITE   5220
      United States v. Cheatham, et al., CP.IS-I3I-RAJ                                   SEATTLE, WASHTNGTON 98     lOi
                                                                                                (206) ss3-79'70
              Case 2:18-cr-00131-RAJ Document 501 Filed 12/20/18 Page 6 of 6




 I                                        CERTIFICATE OF SERVICE
 2
 a
 J          I hereby certify that on December             ?    ,2018,I electronically filed the foregoing
 4   with the Clerk of the Court using the CIWECF system, which will send notification of
 5   such filing to the attorney(s) of record.

 6

 7

 8
                                                         CHANTELLE . SMITH
 9
                                                         FSA Supervi      Paralegal, Contractor
10                                                       United States ttorney's Office
                                                         700 Stewart        , Suite 5220
11
                                                         Seattle, Washi gton 98101
t2                                                       206,-5s3-2473
                                                         Chantelle. Smith2 @usdoj gov  .
l3
t4
15

t6
l7
l8
t9
20

2l
22

23

24

25

26

27

28
     Second Motion for Protective Order to Restrain Certain Forfeitable Property - 6       UNITED STATES ATTORNEY
                                                                                           7OO STEWART STREET, SUITE   5220
     United States v. Cheatham, et al., CklS- I 3 1 -RAJ
                                                                                            SEATTLE, WASHINGTON 98 I O1
                                                                                                   (206) 5s3-7970
